DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4, 10-15, 22-23 and 26-27 in the reply filed on 01/08/2021 is acknowledged.  The traversal is on the ground(s) that all three species are directed to the same species because of positioning and powering are described.  This is not found persuasive because said three species are clearly revolving three different embodiments, powering, testing, and attachment, different aspects of a system.  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant claims “a method, implemented by a wireless monitoring system…”  But, steps such as “positioning… positioning…” are obviously not implemented by said wireless monitoring system, which causes indefiniteness.  The same goes for “removing… repositioning… connecting…” in dependent claim 4, which would be obviously implemented by human.  For examination purpose, manual steps are interpreted.
Claim 4 recites the limitation "the target device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 22, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US2016/0277529).

positioning and powering a transmitter at a first location in a venue (102, 422, 424, or 426 of Fig. 1, positioned manually and powering such as plug-in or battery powered); 
positioning and powering a receiver at a second location in the venue (422, 424, or 426 of Fig. 1, positioned manually and powering such as plug-in or battery powered); 
transmitting a wireless signal from the transmitter through a wireless multipath channel of the venue (paragraphs 0010, 0028, 0037, 0046, 0050); 
receiving the wireless signal by the receiver through the wireless multipath channel, wherein the wireless signal is impacted by the wireless multipath channel (multipath communications is obviously implied due to indoor wireless environment) and a modulation of an object undergoing a motion in the venue (paragraphs 0028-0029); 
obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal (paragraphs 0010, 0028, 0037, 0046, 0050); and 
monitoring the object and the motion of the object based on the set of CI (Figs. 2-3, paragraphs 0031, 0042).

To claim 22, Chen teach a method for positioning and powering a wireless monitoring system, comprising: 
positioning a transmitter at a first location in a venue, wherein the transmitter is part of a first target device at the first location; positioning a receiver at a second location in the venue, 

To claim 26, Chen teach a wireless monitoring system, comprising: 
a first target device positioned at a first location in a venue, wherein the first target device comprises a transmitter configured to transmit a wireless signal through a wireless multipath channel of the venue; a second target device positioned at a second location in the venue, wherein the second target device comprises a receiver configured to receive the wireless signal through the wireless multipath channel, wherein the wireless signal is impacted by the wireless multipath channel and a modulation of an object undergoing a motion in the venue, wherein each .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 10-15, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0277529).
To claim 2, Chen teach claim 1.
Chen teach wherein: the transmitter is part of a first target device at the first location; the receiver is part of a second target device at the second location (as shown in Fig. 4, transmitter and receiver are located at different locations); 
each of the first target device and the second target device comprises at least one of: a power supply unit, a power management unit, a power transfer unit, an energy storage unit, a 

To claim 3, Chen teach claim 2.
Chen teach further comprising: powering one of the first and second target devices by the respective energy storage unit of the respective target device (obviously powered by battery); charging the energy storage unit by at least one of: the respective energy harvesting unit or an external power source (obviously power supply unit may be used for connecting external power source, e.g., wall electric outlet).

To claim 4, Chen teach claim 3.
Chen teach further comprising: removing the energy storage unit of the target device from the respective location; repositioning the energy storage unit to a third location where the external power source is located; connecting the energy storage unit to the external power source using a connector; charging the energy storage unit by the external power source; and repositioning the energy storage unit back to the respective location (despite lack of teaching, one of ordinary skill in the art would have obviously recognize claimed steps in a scenario of having a removable rechargeable battery in a laptop would be obviously removed for recharged elsewhere, hence Official Notice is taken).

To claim 10, Chen teach claim 2.
Chen teach further comprising transferring energy between two of: the transmitter, the receiver, any target device, any power supply unit, any power management unit, any power transfer unit, any energy storage unit, any power generation unit, any energy harvesting unit, an external power unit, an external power source, an external power sink (power supply unit or energy storage unit would obviously transfers energy to connected transmitter or receiver).

To claim 11, Chen teach claim 10.
Chen teach further comprising: transferring the energy in at least one of: a wired manner or a wireless manner (transferring energy in wired manner would be obvious since both units reside in the same housing).

To claim 12, Chen teach claim 10.
Chen teach further comprising: supplying energy from at least one of: any power generation unit, any power supply unit, any energy harvesting unit, the external power source, or the external power unit, to at least one of: any power supply unit, any power management unit, any power transfer unit, any energy storage unit, or an external power sink (energy would be obviously supplied from external power source to power supply unit).

To claim 13, Chen teach claim 10.
Official Notice is taken).

To claim 14, Chen teach claim 13.
Chen teach further comprising: charging the energy storage unit based on at least one of: a plan, a strategy, a time table, an event, the set of CI, the monitoring of the object based on the set of CI, or a task associated with the venue (either manual event or automatic based on power management strategy would have been obvious to one of ordinary skill in the art).

To claim 15, Chen teach claim 13.
Chen teach further comprising at least one of: charging the energy storage unit using energy from at least one of: the power generation unit or the energy harvesting unit, in a first charging mode; charging the energy storage unit using energy from at least one of: the power supply unit, the power management unit, the power transfer unit, an external power unit, or an external power source, in a second charging mode; or charging the energy storage unit using energy from at least one of: the power generation unit, the energy harvesting unit, the power supply unit, the power management unit, the power transfer unit, the external power unit or the external power source, in a third charging mode (charging energy storage unit, e.g., rechargeable battery, by external power source would be obvious to one of ordinary skill in the art).

To claim 23, Chen teach claim 22.


To claim 27, Chen teach claim 26.
Chen teach wherein: the processor is physically coupled to at least one of: the first target device, the second target device, a server, or another device of the wireless monitoring system; one of the first and second target devices is powered by the respective energy storage unit of the respective target device charged by at least one of: the respective energy harvesting unit or an external power source; and the energy storage unit is charged by the energy harvesting unit (as explained in responses to claims 10-12 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 31, 2021